Case 1:19-cv-03157-PAB-STV Document 21-2 Filed 04/14/20 USDC Colorado Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


   Case 1:19-cv-03157-PAB-STV

   WENDELL H. STONE COMPANY, INC., individually and on behalf of all others similarly
   situated,

                  Plaintiff,

   v.

   FIVE STAR ADVERTISING, LLC, a Colorado limited liability company, and JOHNNY LEE,
   an individual,

                  Defendants.


                        [PROPOSED] ORDER GRANTING PLAINTIFF’S
                           MOTION FOR CLASS CERTIFICATION


          WHEREAS, an alleged class action is pending before this Court entitled Wendell H.

   Stone Company, Inc. v. Five Star Advertising, LLC, et al., Case No. 1:19-cv-03157-PAB-STV;

   and

          WHEREAS, the Court has read and considered Plaintiff’s Motion for Class Certification

   and the exhibit attached thereto (“Motion”). The Court, being fully advised in the premises, finds

   good cause being shown,

   IT IS HEREBY ORDERED, DECREED, AND ADJUDGED AS FOLLOWS:

          1.      The Court finds as follows as to each of the requirements of Rule 23(a):

                  a. The Class is so numerous that joinder of all members is impractical;

                  b. There are questions of law and fact common to the Class and, thus, the




                                                   1
Case 1:19-cv-03157-PAB-STV Document 21-2 Filed 04/14/20 USDC Colorado Page 2 of 2




                       commonality requirement is met;

                   c. Plaintiff’s claims are typical of the Class’s claims; and

                   d. Both Plaintiff and its counsel have no interests adverse to the Class and are

                       adequate representatives.

            2.     The Court finds that Defendants have acted or refused to act on grounds generally

   applicable to the Class so as to justify certification pursuant to Rule 23(b)(2).

            3.     The Court also finds that the requirements to certify the Class pursuant to Rule

   23(b)(3) are satisfied as well because common questions of law and fact predominate, and the

   class action mechanism is superior to all other available methods of adjudication.

            4.     Based upon the foregoing reasons, the Court grants Plaintiff’s motion for class

   certification and finds that Plaintiff’s Complaint satisfies the requirements of Rule 23 and

   therefore certifies the following Class:

            All persons who (1) on or after November 6, 2015, (2) were sent, by Defendants
            or on Defendants’ behalf, (3) a telephone facsimile message substantially similar
            to Exhibit A, (4) from whom Defendants claim they obtained prior express
            permission or invitation to send those faxes in the same manner as Defendants
            claim they obtained prior express consent to fax the Plaintiff.

            5.     The Court hereby appoints Patrick H. Peluso and Taylor T. Smith as class counsel

   and Plaintiff Stone as the class representative.

   IT IS SO ORDERED.



   Dated:
                                                   Hon. Scott T. Varholak
                                                   United States Magistrate Judge




                                                      2
